Capozzoli, J.
(dissenting). If the release of this relator had been brought about by an order of a State agency, such as a court *117or parole authority, issued by mistake, I would agree with the majority. But this is not the situation. The relator was released because of the mistake made by his custodian, who, under no circumstances, can release a prisoner, except as is provided by law. It is true that the issue raised by the case at bar has never been passed upon by the courts of our State. Therefore, in the absence of a controlling authority, I believe, in the long run, it would be in the best interests of the community to affirm the determination below.
Markewich, J. P., Lane and Steuer, JJ., concur in Per Curiam opinion; Kupferman and Capozzoli, JJ., dissent in an opinion by Capozzoli, J.
Judgments, Supreme Court, Bronx County, entered on November 6, 1972 and March 9, 1973, reversed, on the law, and the relator-appellant discharged from custody.